United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-2570
                      ___________________________

                           United States of America

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

James Delarosa Borden, also known as Jimmy White, also known as Detroit, also
                                known as D.

                    lllllllllllllllllllll Defendant - Appellant
                                    ____________

                   Appeal from United States District Court
             for the Western District of Missouri - Jefferson City
                               ____________

                            Submitted: July 10, 2017
                              Filed: July 26, 2017
                                 [Unpublished]
                                 ____________

Before SHEPHERD, MURPHY, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       James Delarosa Borden directly appeals his conviction and sentence upon his
guilty plea to drug charges, after the district court1 denied his motions to dismiss the
indictment pursuant to purported violations of his rights under the Interstate
Agreement on Detainers Act (IADA). His counsel moved for leave to withdraw, and
filed a brief under Anders v. California, 386 U.S. 738 (1967). At our direction,
counsel filed an amended Anders brief. The amended brief argues that the district
court erred in (1) denying Borden’s motions to dismiss, and (2) imposing a
career-offender enhancement. Borden has filed two supplemental briefs, raising the
same two challenges. Borden has also filed a motion requesting new counsel.

       We conclude that the district court did not err in denying Borden’s motions to
dismiss the indictment, because he waived his right to assert IADA violations when
he pleaded guilty. See Baxter v. United States, 966 F.2d 387, 389 (8th Cir. 1992) (by
pleading guilty, defendant waived his right to assert IADA violations). We further
conclude that the district court did not plainly err in finding--for purposes of the
career-offender enhancement--that the Michigan armed-robbery conviction qualified
as a crime of violence, and that the Michigan possession-with-intent-to-distribute
conviction qualified as a controlled-substance offense. See United States v.
Callaway, 762 F.3d 754, 759 (8th Cir. 2014) (procedural errors not objected to at
sentencing are reviewed for plain error); cf. United States v. House, No. 16-1691,
2017 WL 2807338, at *3-4 (6th Cir. June 14, 2017) (Michigan possession-with-
intent-to-distribute conviction was controlled-substance offense for purposes of
career-offender enhancement); United States v. Lamb, 847 F.3d 928, 930 (8th Cir.
2017) (Michigan unarmed robbery convictions were violent felonies under Armed
Career Criminal Act). Because we conclude the career-offender provision was
correctly applied, we need not consider Borden’s pro se challenges to the sentencing
calculation that would have otherwise applied.


      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                          -2-
      Furthermore, we have independently reviewed the record under Penson v.
Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for appeal.
Accordingly, we grant counsel’s motion, deny Borden’s motion, and we affirm.
                      ______________________________




                                    -3-